DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s response to election filing on 07/01/2022.
Claims 2, 5-6, 10, and 15-20 are withdrawn for being drawn to a nonelected species.  Claims 1, 3-4, 7-9, and 11-14 are pending and examined below.

Election/Restrictions
Applicant’s election of Species 8, the embodiment shown in Figures 17-21, in the reply filed on 07/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 2, 5-6, 10, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess as disclosed in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the phrase “extends from the fastener actuator through the elongated body to the handle assembly” renders claim 4 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 4 is dependent of claim 1 and claim 1 discloses a first body extending distally from the handle assembly.  Claim 1 does not disclose an elongated body.  For examining purposes, the phrase is interpreted as “extends form the fastener actuator through the first body to the handle assembly”.
Regarding claim 4, the phrase “the actuation wire is coupled to a first actuator” also renders claim 4 vague and indefinite because it is unclear if this is different or the same as the one actuator.  Claim 4 is dependent of claim 1 and claim 1 discloses the fastener actuator coupled to one actuator of the at least two actuators.  Claim 4 discloses the fastener actuator is coupled to the actuation wire.  It is unclear if the fastener actuator is coupled to a different actuator than the actuation wire, or if the fastener actuator is coupled to the same actuator as the actuation wire.  For examining purposes, the one actuator disclosed in claim 1 is interpreted as the first actuator.
Regarding claim 7, the phrase “an actuation wire that extends from the fastening device through the first body to a first actuator” renders claim 7 vague and indefinite because it is unclear if this is different or the same as the one actuator.  Claim 7 is dependent of claim 3 which is dependent of claim 1.  Claim 1 discloses the fastener actuator coupled to one actuator of the at least two actuators.  Claim 7 discloses the fastener actuator is coupled to the actuation wire.  It is unclear if the fastener actuator is coupled to a different actuator than the actuation wire, or if the fastener actuator is coupled to the same actuator as the actuation wire.  For examining purposes, the one actuator disclosed in claim 1 is interpreted as the first actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over reference Crainich (8,672,209) in view of reference Kobayashi (2019/0167267).
Regarding claim 1, Crainich disclose a tissue fastening device (20) comprising:
a handle assembly (34) including at least two actuators (40, 76);
a first body (50) extending distally from the handle assembly (34) and defining a longitudinal axis (510);
a fastening device (22) coupled to a distal end of the first body (50), wherein the fastening device (22) comprises:
a longitudinal body (30) including a channel (160);
a cartridge (28) configured to include a plurality of fasteners (172);
a longitudinal channel (178) configure to receive a device (280) for cutting tissue;
an anvil (26) movable relative to the cartridge (28); and
a fastener actuator (200) functionally coupled to a first actuator (76) of the at least two actuators (40, 76) and configured to move proximally relative to the cartridge (28) to deploy the plurality of fasteners (172) form the cartridge (28).
(Figure 2, 5, 12, 18 and Column 3 lines 32-39, 56-60, Column 5 lines 58-67, Column 6 lines 3-11, 34-40)
However, Craininch does not disclose the anvil rotatable relative to the cartridge.
Kobayashi discloses a tissue fastening device (1) comprising: a cartridge (24a); and an anvil (24b), wherein the anvil (24b) is rotatable relative to the cartridge (24a). (Figure 7 and Page 4 paragraph 54)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified to modified the anvil of Craininch by incorporating the rotation of the anvil relative to the cartridge as taught by Kobayashi, since such a modification would help guide the tissue to be fastened between the anvil and the cartridge, thereby making the overall device easier to use.
Regarding claim 3, Crainich modified by Kobayashi disclose the fastening device (Crainich – 20) includes the device (Crainich – 280) for cutting tissue. (Crainich – Figure 18 and Column 7 lines 41-49)
Regarding claim 4, Crainich modified by Kobayashi disclose the fastener actuator (Crainich – 200) is coupled to an actuation wire (Crainich – 202) that extends from the fastener actuator (Crainich – 200) through the first body (Crainich – 50) the handle assembly (Crainich – 34), wherein the actuation wire (Crainich – 202) is coupled to the first actuator (Crainich – 76) of the at least two actuators (Crainich – 40, 76). and wherein the fastener actuator (Crainich – 200) is configured to move proximally relative to the cartridge (Crainich – 28) and the anvil (Crainich – 26) when the first actuator (Crainich – 76) is actuated. (Figure 5 and Column 5 lines 23-26)
Regarding claim 7,  Crainich modified by Kobayashi disclose the fastener actuator (Crainich – 200) and the device (Crainich – 280) for cutting tissue are coupled to an actuation wire (Crainich – 202) that extends from the fastening device through the first body (Crainich – 50) to the handle assembly (Crainich – 34), and wherein the first actuator (Crainich – 76) is configured to move both the fastener actuator (Crainich – 200) and the device (Crainich – 280) for cutting tissue proximally. (Crainich – Figure 18 and Column 5 lines 23-26, Column 7 lines 44-45)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Crainich (8,672,209) in view of reference Kobayashi (2019/0167267) as applied to claim 1 above, and further in view of reference Conlon et al. (8,562,592).
Regarding claim 8, Crainich modified by Kobayashi disclose the claimed invention as stated above but do not disclose the fastening device is rotatably coupled to the first body.
Conlon et al. disclose a surgical device (10) comprising: a first body (20); and an end effector (22), wherein the end effector (22) is rotatably coupled to the first body (20) via a articulation assembly (18).  (Figure 8 and Column 9 lines 7-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified device of Crainich by incorporating the articulation assembly as taught by Conlon et al., since column 4 lines 66-67 through column 5 lines 1-3 of Conlon et al. states such a modification would allow fastening device to form a compound angle, thereby facilitating optimal positioning of the end effector.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Crainich (8,672,209) in view of reference Kobayashi (2019/0167267) as applied to claim 1 above, and further in view of reference Omaits et al. (7,506,791).
Regarding claim 9, Crainich modified by Kobayashi disclose the fastener actuator (Crainich – 200) includes a ramp (Crainich – 206, 210), wherein a surface (Crainich – 220) of the ramp (Crainich – 206, 210) contacts the plurality of fasteners (Crainich – 172), and wherein the surface (Crainich – 220) of the ramp (Crainich – 206, 210) is angled relative to a longitudinal axis of the longitundial body (Crainich – 30). (Crainich – Figure 16 and Column 6 lines 40-41, 51-58)
However, Crainich modified by Kobayashi do not explicitly disclose the ramp has an angle of 30 degrees or less.
Omaits et al. disclose a cartridge (1326) comprising: a fastener actuator (78); and a plurality of fasteners (1300), wherein the surface (1330) of the ramp of the fastener actuator (78) has an angle of 30 degrees relative to the cartridge (1326). (Figure 105 and Column 51 lines 48-50, 58-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the ramp of Crainich by incorporating the 30 degrees angle as taught by Omaits et al., since column 51 lines 61-62 of Omaits et al. states such a modification would allow for flush sitting of the staple on the ramp as the fastener actuator ejects the plurality of fasteners.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Crainich (8,672,209) in view of reference Conlon et al. (8,562,592).
Regarding claim 11, Crainich disclose a tissue fastening device (20) comprising:
a handle assembly (34) including at least two actuators (40, 76);
a first body (50) extending distally from the handle assembly (34) and defining a longitudinal axis (510);
a fastening device (22), wherein the fastening device (22) comprises:
a longitudinal body (30) including a channel (160);
a cartridge (28) that include a plurality of fasteners (172); and
an anvil (26) mounted adjacent the cartridge (28).
(Figure 2, 5, 12, 18 and Column 3 lines 32-39, 56-60, Column 5 lines 58-67, Column 6 lines 3-11, 34-40)
However, Craininch does not disclose a second body and a coupler.
Conlon et al. disclose a surgical device (10) comprising: a first body (66); a second body (20, 24); an end effector (22); and coupler (18), wherein the second body includes a lumen (34), wherein the first body is positioned in and extends from the lumen (34), and wherein the coupler (18) pivotably couples the second body (20) to the end effector (22).  (Figure 8 and Column 5 lines 62-65, Column 7 lines 18-21, Column 8 lines 41-46, Column 9 lines 7-10, Column 12 lines 59-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified device of Crainich by incorporating the second body and coupler as taught by Conlon et al., since column 4 lines 66-67 through column 5 lines 1-3 of Conlon et al. states such a modification would allow fastening device to form a compound angle, thereby facilitating optimal positioning of the end effector.
Regarding claim 12, the second body includes a distal side wall, a proximal side wall, and transverse side walls.
Therefore, Crainich modified by Conlon et al. is interpreted to disclose the second body (Conlon et al. – 20, 24) defines an opening in a distal side wall of the second body (Conlon et al. – 20, 24) and through which the first body (Conlon et al. – 66) extends. (Column 7 lines 18-21, Column 8 lines 41-46, Column 12 lines 59-63)
Regarding claim 13, Crainich modified by Conlon et al. disclose the second body includes a recess (Conlon et al. – 72) configured to receive a portion of the first body (Conlon et al. – 66) when the longitudinal axis of the fastening device (Crainich – 22) is parallel to the longitudinal axis (Crainich – 510) of the second body (Conlon et al. – 20, 24). (Conlon et al. – Column 12 lines 35-39)
Regarding claim 14, Crainich modified by Conlon et al. disclose the handle assembly (Crainich – 34) includes a first actuator (Conlon et al. – 28) configured to move longitudinally in proximal and distal directions, and a second actuator (Crainich – 76) configured to pivot relative to a body of the handle assembly (Crainich – 34). (Crainich – Column 5 lines 23-26) (Conlon et al. – Column 12 lines 60-67)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 23, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731